
	

114 HR 180 IH: Termination of Lifelong Pensions for Members of Congress Act
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 180
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Yoder introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title 5, United States Code, to provide for the termination of further retirement benefits
			 for Members of Congress, except the right to continue participating in the
			 Thrift Savings Plan.
	
	
		1.Short titleThis Act may be cited as the Termination of Lifelong Pensions for Members of Congress Act.
		2.Termination of further retirement benefits for members of congress
			(a)Amendments relating to the Civil Service Retirement System
				(1)In generalSubchapter III of chapter 83 of title 5, United States Code, is amended by inserting after section
			 8335 the following:
					
						8335a.Termination of further retirement coverage of Members of Congress
							(a)In generalNotwithstanding any other provision of this subchapter and subject to subsection (f), effective on
			 the date that is 90 days after the date of enactment of this section—
								(1)a Member shall not be subject to this subchapter for any further period of time; and
								(2)no further Government contributions or deductions from basic pay may be made with respect to such
			 Member for deposit in the Treasury of the United States to the credit of
			 the Fund.
								(b)Prior rights not affectedNothing in subsection (a) shall be considered to nullify, modify, or otherwise affect any right,
			 entitlement, or benefit under this subchapter with respect to any Member
			 covering any period prior to the date of enactment of this section.
							(c)Right To participate in thrift savings plan not affectedNothing in subsection (a) shall affect the eligibility of a Member to participate in the Thrift
			 Savings Plan in accordance with otherwise applicable provisions of law.
							(d)RegulationsAny regulations necessary to carry out this section may—
								(1)except with respect to matters relating to the Thrift Savings Plan, be prescribed by the Director
			 of the Office of Personnel Management; and
								(2)with respect to matters relating to the Thrift Savings Plan, be prescribed by the Executive
			 Director (as defined by section 8401(13)).
								(e)ExclusionFor purposes of this section, the term Member does not include the Vice President.
							(f)Opt-InNot later than 90 days after the date of enactment of this section, a Member covered by this
			 subchapter as of such date of enactment may elect, by giving notice in
			 writing to the official by whom such Member is paid, to remain subject to
			 this subchapter..
				(2)Clerical amendmentThe table of sections at the beginning of chapter 83 of title 5, United States Code, is amended by
			 inserting after the item relating to section 8335 the following:
					
						
							8335a. Termination of further retirement coverage of Members of Congress..
				(b)Amendments relating to the Federal Employees Retirement System
				(1)In generalSubchapter II of chapter 84 of title 5, United States Code, is amended by inserting after section
			 8425 the following:
					
						8425a.Termination of further retirement coverage of Members of Congress
							(a)In generalNotwithstanding any other provision of this chapter, effective on the date that is 90 days after
			 the date of enactment of this section—
								(1)subject to subsection (f), in the case of an individual who first becomes a Member before such date
			 of enactment—
									(A)such Member shall not be subject to this chapter for any further period of time after such date of
			 enactment; and
									(B)no further Government contributions or deductions from basic pay may be made with respect to such
			 Member for deposit in the Treasury of the United States to the credit of
			 the Fund; and
									(2)in the case of an individual who first becomes a Member on or after such date of enactment—
									(A)such Member shall not be subject to this chapter; and
									(B)no Government contributions or deductions from basic pay may be made with respect to such Member
			 for deposit in the Treasury of the United States to the credit of the
			 Fund.
									(b)Prior rights not affectedNothing in subsection (a) shall be considered to nullify, modify, or otherwise affect any right,
			 entitlement, or benefit under this chapter with respect to any Member
			 covering any period prior to the date of enactment of this section.
							(c)Right To participate in thrift savings plan not affectedNothing in subsection (a) shall affect the eligibility of a Member to participate in the Thrift
			 Savings Plan in accordance with otherwise applicable provisions of law.
							(d)Regulations
								(1)In generalAny regulations necessary to carry out this section may—
									(A)except with respect to matters relating to the Thrift Savings Plan, be prescribed by the Director
			 of the Office of Personnel Management; and
									(B)with respect to matters relating to the Thrift Savings Plan, be prescribed by the Executive
			 Director (as defined by section 8401(13)).
									(2)RefundsNotwithstanding subsection (b), the regulations under paragraph (1)(A) shall, in the case of a
			 Member who has not completed at least 5 years of civilian service as of
			 the date of enactment of this section, provide that the lump-sum credit
			 shall be payable to such Member to the same extent and in the same manner
			 as if such Member satisfied paragraphs (1) through (4) of section 8424(a)
			 as of such date of enactment.
								(e)ExclusionsFor purposes of this section, the term Member does not include the Vice President.
							(f)Opt-InNot later than 90 days after the date of enactment of this section, a Member covered by this
			 chapter as of such date may elect, by giving notice in writing to the
			 official by whom such Member is paid, to remain subject to this chapter..
				(2)Clerical amendmentThe table of sections at the beginning of chapter 84 of title 5, United States Code, is amended by
			 inserting after the item relating to section 8425 the following:
					
						
							8425a. Termination of further retirement coverage of Members of Congress..
				
